Citation Nr: 1546804	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder, and depressive disorder, not otherwise specified. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964 and from August 1965 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina and Louisville, Kentucky.

By decision dated in November 2011, the Board denied entitlement to service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court set aside the Board's November 2011 decision.  When this case was previously before the Board in January 2014, the above-noted issue was remanded for additional development.  

Unfortunately, the Veteran died in March 2015.  Since that time, the Veteran's surviving spouse has been recognized as a proper substitute for the Veteran.  

Since the Board's January 2014 remand, the RO issued a rating decision in August 2014, which granted service connection for ischemic heart disease (IHD), as well as entitlement to a TDIU rating.  In September 2014, the Veteran initiated a notice of disagreement relative to the rating assigned for IHD and the effective date assigned for the grant of the TDIU rating.  A Statement of the Case on these issues was sent to the appellant in August 2015, and a substantive appeal was submitted in September 2015.  However, these issues have not been certified to the Board and appear to still be under consideration by the originating agency.  Therefore, they will not be addressed by the Board at this time.

The issue of entitlement to service connection for psychiatric disability has been returned to the Board for further appellate action


The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the appeal is decided.  Initially, the Board notes the RO determined the Veteran's spouse had properly substituted as a claimant in a May 2015 letter.  However, the RO also stated the appellant would be provided additional correspondence concerning her "substitution of claimant processing."  A deferred rating decision dated in April 2015 indicates the appellant should be provided additional "notification...with respect to the claims pending at the time of the Veteran's death."  To date, the RO has not provided the appellant with notice relative to the claim for service connection for psychiatric disability or advised her of her right to submit additional evidence as a properly substituted claimant.  The Board finds the appellant should be provided such notice prior to re-adjudication of the claim.  

Further, in the Board's January 2014 remand, the RO was instructed to obtain a VA examination and medical opinion regarding the etiology of all acquired psychiatric disorders present during the pendency of the Veteran's claim.  In June 2015, three months following the Veteran's death, the RO ultimately requested the above-noted examination and medical opinion.  In a July 2015 supplemental statement of the case, the RO indicated the VA examiner determined a PTSD "examination" could not be performed, as assessing the Veteran for PTSD was neither ethical nor possible.  However, the examiner did not provide the requested opinions relative to the psychiatric disorders.  A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the examiner has not provided the requested medical opinions, relative to the etiology of all acquired psychiatric disorders present during the pendency of the claim, this issue must be remanded to obtain these opinions.  
 
On remand, any additionally relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should provide all required notice in response to the claim for entitlement to service connection for psychiatric disability, to specifically include her rights in accordance with 38 U.S.C. § 5121A to submit additional evidence as a properly substituted claimant. 

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, all pertinent evidence of record must be made available and reviewed by a psychiatrist or psychologist.  Based on the review of the Veteran's pertinent history, the psychiatrist or psychologist should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the psychiatrist or psychologist determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD was not warranted.  In this regard, the psychiatrist or psychologist should fully discuss all relevant evidence.  If a PTSD diagnosis was warranted, the psychiatrist or psychologist should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the psychiatrist or psychologist should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service, to include as being consequentially related to the Veteran's reported stressors. 

A complete rationale for all proffered opinions must be provided.  If the psychiatrist or psychologist is unable to provide any required opinion, he/she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the psychiatrist or psychologist must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychiatrist or psychologist should identify the additional information that is needed.

4.  The RO should also undertake any other indicated development.

5.  Finally, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

